DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
  The specification as a whole is missing paragraph numbers. 37 C.F.R 1.52(b)(6) recites that “the paragraphs of the specification, other than in the claims or abstract, may be numbered at the time the application is filed, and should be individually and consecutively numbered using Arabic numerals, so as to unambiguously identify each paragraph. The number should consist of at least four numerals enclosed in square brackets, including leading zeros (e.g., [0001]).” The examiner highly suggests that the applicant number the paragraphs in accordance with 37 C.F.R 1.52(b) (6) of the specification so that it is easier to navigate and reference. 

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Claim 15 recites: 
Wherein extracting at least a subset of the geomechanical data in the selected chart comprises: 
Extracting image data through image-based content analysis;
Extracting caption data through text parsing; and
Matching image data with caption data. 

The specification does not provide antecedent support for “extracting caption data through text parsing” as recited in Claim 15. The term “caption” appears one (1) time in the instant specification. In particular Pg. 5 of the as-filed specification recites: 
Step 320 involves text parsing, such as natural language processing (NLP). It is important to note that there may be naming variation, such that different papers may use different terms to identify the same concept. For example, the y-axes of each of the graphs in FIGS. 6-9 are measuring the same value: the terms "deviatoric stress" (used in, e.g., FIG. 8D); "differential stress" (used in, e.g., FIGS. 6A-6D); and "61-63" (used in, 20e.g., FIG. 6E) are synonymous. 
Step 330 involves matching of image data with caption data. Step 340 involves user adjustment of parameters. As discussed above with reference to FIG. 2, step 340 may include receiving input 243 from user 240, and providing cognitive feedback 215 to chart selection step 212. After step 340, the process returns 350 to step 310 and repeats 25for the next chart. 

As can be seen the only mention of caption data is within the context of “…matching image data…” NOT text parsing as recited in the claim language. In fact, the above portion of the specification clearly differentiates when text parsing is “involved.” That is, from the specification Step 320 is described as “involv[ing] text parsing” and then, separately, Step 330 mentions “caption data.” 
	Based on the clear evidence from the specification, Claim 15’s recitation of “extracting caption data through text-parsing” does not have antecedent basis within the specification and thus, an objection to specification for lack of antecedent basis is appropriate.	
Drawings
Figures 5A and 6A-6E should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action 

Examiner’s remarks
The examiner notes that the instant application (15/859,503 hereinafter the ‘503 application) is a CON (continuation) of co-pending application 15/490,873 (hereinafter the ‘873 application). Both the ‘503 application and the ‘873 application are under examination by the undersigned examiner. The examiner notes this for clarity of record. 

Claim 1 recites, at least in part: 
Loading the learnable models into the knowledge base for use at least in part by at least one machine learning classifier

By using the phrase “…for use…”, the claim recites functional language. That is, it is the applicants intended use that the “learnable models” are used by at least one machine learning classifier. However, the examiner notes that, due, at least in part, to this language, the only functional requirements of this limitation is that “learnable models” are “loaded” or otherwise stored in some “knowledge base.” That is, the use (i.e. the machine learning classifier), is not positively recited. 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19 and 20 of copending Application No. 15/490,873 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they encompass the same subject matter. 
Instant application: 15/859,503
Co-Pending Application: 15/490,873 (Published Claims)
Claim 1: A method for use in importing geomechanical data from one or more references into a knowledge base, the method comprising:
Claim 19 An apparatus, comprising: a memory; and at least one processor coupled with the memory, the processor operative:
selecting at least one chart within at least a given one of the one or more references
to select at least one chart within at least a given one of the one or more references

to extract at least a subset of the geomechanical data in the selected chart
preparing one or more learnable models at least in part from the geomechanical data
to prepare one or more learnable models at least in part from the geomechanical data
loading the learnable models into the knowledge base for use at least in part by at least one machine learning classifier
and to load the learnable models into the knowledge base for use at least in part by at least one machine learning classifier


	The examiner notes that the subject matter of Claim 20 in the co-pending application is similar to that of Co-pending Claim 19 and thus, Claim 1 of the instant application is similarly rejected under the grounds of double patenting in view of Claim 20 of the Co-pending application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
At least Claim 1 recites “learnable models.” This phrase is indefinite as it is unclear what the metes and bounds of the phrase are (i.e. the language is ambiguous). Specifically, while the phrase in and of itself is clear, how “learnable models” are used throughout the claims is unclear. That is, under the Broadest Reasonable Interpretation within the context of the claim language, the phrase “learnable models” has at least two possible embodiments: 
1. “learnable models” refers to the parameterization of a machine learning model (i.e. machine learning classifier)
2. “learnable models” refers to data (e.g. training data) that is used to train a machine learning model. 
can be applied and/or data that is used to create, train, or construct a model.  

Claim 13 recites: 
Further comprising iteratively adjusting one or more parameters between extracting the geomechanical data in each selected chart. 
It is unclear what functionality this claim intends to encompass. 
Specifically, while it is clear that “parameters” are “adjusted”, it is unclear what “adjusted” means in the context of the word “between”; thus, the metes and bounds of the claim language cannot be established and therefore the claim is indefinite. 
Claim 13 will be interpreted as encompassing any functionality which adjusts, alters, and/or changes any parameters at any “stage” throughout the processing of an extracting “chart.”  
Claim 14 recites: 
Wherein the extracting step provides cognitive feedback to the selecting step.

Claim 14 is indefinite. In particular, it is unclear what the applicant intends “cognitive feedback” to encompass. The term is NOT described in the instant specification; merely the specification uses the claim term (i.e. “cognitive feedback.”). Because it is unclear what is considered or what the applicant intends “cognitive feedback” to encompass, the metes and bounds of the claim language cannot be established and therefore the claim is indefinite. The examiner further notes, similarly to Claim 13, Claim 14 and the functionality associated therewith also has an effective filing date of 12/30/2017 for the same reasons given above. 
Further, it is unclear how a “step” (i.e. the claimed “extracting step”) can provide cognitive feedback.
For at least the reasons above, Claim 14 will be interpreted as encompassing any functionality which is a result of extracting a chart and, which, in turn, determines or otherwise effects a selection of a chart. 

Claim Rejections - 35 USC § 103
For clarity of record and ease of reading, the examiner notes the following: 
Any text that is bolded is a limitation of a claim. 
The “teaching” or reference citation, along with any necessary examiner notes are contained within the parentheses “()” following the bolded claim language. 
Any text that is underlined is emphasized language from reference(s) used and/or particular important examiner notes. While NOT fully reflective of the rejection as a whole, these underlined passages are indicative or otherwise reflective of key evidence.   

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siegel et al. (“FigureSeer: Parsing Result-Figures in Research Papers”, NPL 2016) in view of Kormaksson et al. (“A data-driven method for sweet spot identification in shale plays using well log data”, NPL 2015). 
The examiner notes, initially, that both the Siegel reference and the Kormaksson reference were included in the applicant provided IDS dated 06/09/2020 and thus are not included in the PTO-892 form attached. 
With respect to Claim 1, Siegel teaches A method for use in importing geomechanical data from one or more references into a knowledge base, the method comprising: selecting at least one chart within at least one of the one or more references (Siegel Title, Siegel Section 3 “Figure Parsing approach” The examiner notes that, under the broadest reasonable interpretation of the claim language, a chart is interpreted as encompassing a graph, flow-chart, well-log data, picture, table, or any figure that depicts a numerical result, image, and/or graph. Further, Pg. 676 “Given a specific query, we first retrieve all relevant figures (across multiple papers) from our corpus that match the requested dataset and metric…” The examiner notes that “retrieving all relevant figures” teaches “selecting at least one chart” and the fact that the retrieving happens “across multiple papers” teaches “within at least one of the one or more references…”). 
Siegel further teaches extracting at least a subset of…data in the selected chart (Siegel Title, Section 3 “Figure Parsing approach”; Pg. 666 “In this paper, we present a novel end-to-end framework that automatically localizes all figures for a research paper, classifies them, and extracts the content of the result-figures.”). 
loading the learnable models into the knowledge base for use at least in part by at least one machine learning classifier (As an initial matter, the examiner notes that the phrase “…for use at least in part by at least one machine learning classifier” is considered functional language. That is, the art, merely, must teach structure that is capable of using “at least one machine learning classifier.” Siegel teaches the claim language. See Pg. 675 Section 6 Query answering “The input to our query-answering system is a templated…query that requests rich semantic details about a specification data set…the output is a textual response (numerical or string value) obtained by analyzing the parsed content of all figures that match the requested dataset…[Pg. 676] The retrieved figures are then processed using our approach and the parsed content is then collected into a simple datatable representation.” Collecting the parsed data in a “simple datable representation” teaches “loading the learnable models into the knowledge base…”). 
Siegel, however, does not appear to teach …geomechanical data…
Siegel also does not appear to teach to prepare one or more learnable models at least in part from the geomechanical data. 
	Kormaksson, however, does teach …geomechanical data… (Title, Pg. 6 Data processing. “For our experiments we employed a dataset consisting of 2,020 vertical well containing up to 26 petrophysical well log properties. The examiner notes that any or all of the listed properties teaches geomechanical data.). 
 	Kormaksson also teaches preparing one or more learnable models at least in part from the geomechanical data (Pg. 3 The three main components of the model building phase are 1. Functional principal component analysis…2. Kriging….3 Multiple we build predictive models that can be used to predict production at new sites... The examiner notes that the use of any or all of these methods teaches the functionality of “prepare learnable models.” The disclosed “build predictive models” teaches “prepare one or more learnable models.” Further, since the data used in Kormaksson is well log data, a person of ordinary skill in the art would readily interpret that the predictive models built must, at least in part, be based on the geomechancial data.). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the figure parsing as taught by Siegel modified with the geomechanical data and preparing of learnable models as taught by Kormaksson because having known geomechanical data to compare or correlate with actual values would allow for better prediction of production a certain well site (Kormaksson Pg. 3). 
	With respect to Claim 2, the combination of Siegel and Kormaksson teach wherein the selected chart comprises at least one of a table and a figure (Siegel See Title. That is, “FigureSeer” (Siegel’s title) necessarily discloses and teaches “figure.”). 
	With respect to Claim 13, the combination of Siegel and Kormaksson teach further comprising iteratively adjusting one or more parameters between extracting the geomechanical data in each selected chart (Kormaksson Pg. 7 “Sweet Spot Identification.” “We used backward stepwise regression (and the AIC model selection criteria) to reduce the initial number of 30 features and achieve a more parsimonious model.” Under the Broadest Reasonable Interpretation, Kormaksson after an original model is determined (see “backward stepwise regression” and “achieve a more parsimonious model”), this reduction after the original model teaches “between.” Finally, because at least one of the algorithms used in Kormaksson is “stepwise”, Kormaksson teaches “iteratively.”
	The examiner notes that Siegel also teaches the claim language. For example, Pg. 668 recites “Research papers often employ subfigures to report related sets of experimental results together. Given the frequent use of subfigures, we use an iterative method for separately localizing subfigures. More specifically, given an extracted figure, we iteratively decompose it into subfigures by identifying valid axis-aligned splits…” In Siegel, the parameters adjusted are at least the different axis-aligned splits “between” subfigures and, as disclosed this is an “iterative” method.). 
	With respect to Claim 14, the combination of Siegel and Kormaksson teach wherein the extracting step provides cognitive feedback to the selecting step (Siegel Pg. 676 “Given a specific query, we first retrieve all relevant figures (across multiple papers) from our corpus that match the requested dataset and metric by searching the figure meta-data (captions). The retrieved figures are then processed using our approach and the parsed content is then collected into a simple datatable representation. Finally, the query is run through the collected data and the requested quantity is extracted.” The examiner notes that the “query” as disclosed teaches the claimed “cognitive feedback.” That is, based on this query, a set of figures are retrieved 
	With respect to Claim 15, the combination of Siegel and Kormaksson teach wherein extracting at least a subset of the geomechanical data in the selected chart comprises:
	Extracting image data through image-based content analysis (Siegel Pg. 668 “Convolutional neural networks (CNNs) have recently emerged as the state-of-the-art for classifying natural image content…we study their performance at large-scale figure classification…” Classifying image content from figures teaches “extracting image data through image-based content analysis.” For further details, see at least Pg. 671 which discusses, in depth, the use of CNNs for image classification.) 
	Extracting caption data through text parsing (Siegel Section 3.1 “Figure extraction” “We leverage the work of [11] for figure extraction where a method for automatically localizing figures (using bounding boxes) along with their captions was presented…” In addition, Pg 676, “Given a specific query, we first retrieve all relevant figures (Across multiple papers) from our corpus that match the requested dataset and metric by searching the figure meta-data (captions)…” Further Pg. 673 See “Text identification” and “OCR.” The examiner notes that “OCR” or Optical Character Recognition teaches “through text parsing.”). 
	Matching image data with caption data (Siegel Pg. 676, “Given a specific query, we first retrieve all relevant figures (Across multiple papers) from our corpus that match the requested dataset and metric by searching the figure meta-data (captions)…” 
	With respect to Claim 16, the combination of Siegel and Kormaksson teaches wherein extracting at least a subset of the geomechanical data in the selected chart comprises at least one of curve fitting… (Siegel Pg. 670 Parsing plot-data. “Our approach is to formulate it as an optimal path-finding problem: given a legend symbol template s and the extent of the plot area Wnxm, find its optimum path…such that the following energy function is optimized…” The examiner notes that finding an optimal path for a plot (i.e curve) by optimizing an energy function teaches “curve fitting.”)…optical character recognition… (Siegel Pg. 673 see “OCR”.)…and natural language processing (Siegel Pg. 673 See “OCR.” The examiner notes, that a person of ordinary skill in the art would readily interpret that “OCR” or optical character recognition is a subset of “natural language processing”. That is, natural language processing encompasses OCR. Therefore, OCR teaches natural language processing.). 
	
Claims 3-7 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siegel et al. (“FigureSeer: Parsing Result-Figures in Research Papers”, NPL 2016) in view of Kormaksson et al. (“A data-driven method for sweet spot identification in shale plays using well log data”, NPL 2015) and further in view of Chen et al. (“Simulation of Stress-strain behavior of Saturated Sand in Undrained Triaxial Tests based on Genetic Adaptive Neural Networks”, NPL 2010). 
With respect to Claim 3, the combination of Siegel and Kormaksson teaches all of the limitations of Claim 1 as discussed above. 
The combination of Siegel and Kormaksson, however, do not appear to explicitly disclose wherein the selected chart comprises at least one strain-stress curve for a specified geomaterial. 
Chen, however, does teach wherein the selected chart comprises at least one strain-stress curve for a specified geomaterial (Chen Title (i.e. stress-strain); Chen Pg. 1825 Figure 6 note that any or all of the subfigures within labeled figure 6 show a “strain-stress curve.” Further, Chen c.f Figure 7, Figure 8, 10, 12. The examiner further notes the title and specifically “saturated sand”. The disclosed “saturated sand” teaches the claimed “specified geomaterial.”). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the figure parsing and “learnable models” as taught by the combination of Siegel and Kormaksson modified with the stress-strain curve as taught by Chen because this would enable a model for a stress-strain curve to be built and analyzed using, for example, a neural network. This, in turn would allow engineers to quickly and accurately determine and predict the properties when interacting with specified geomaterial (e.g. sand) (Chen, 1823 Section 4). 
With respect to Claim 4, the combination of Siegel, Kormaksson, and Chen teach wherein extracting at least a subset of the geomechanical data in the selected chart comprises: automatically marking one or more axis coordinates to define one or more ranges (Siegel Section 3.3 see “parsing axes” “…Detecting axes position helps identifying the bounds of the plot area. Therefore we first detect the axes determined by detecting the largest number of (numeric) text boxes that all share a common x (or y) pixel coordinate…” The examiner notes that “detecting the axis” and the functionality associated therewith teaches “automatically marking one or more axis coordinates to define one or more ranges.”)
Automatically marking one or more points in the at least one curve (Siegel Pg. 676 describes how the system of Siegel is applied to “query answering.” In particular, Siegel recites that “…the textual queries are formatted such that they request a specific label…that the best…either at specific points of the domain (i.e. x-axis values) or the overall domain. Similarly, the numerical question are formatted such that they request the best y-axis value obtained at specific points or the overall domain (x-axis)…” A person of ordinary skill in the art would readily interpret that if a “specific point” is “requested” and data is obtained for at least that points, then that point must be marked in some fashion (i.e. marking one or more points in the at least one curve).)
Exporting one or more values corresponding to the marked one or more points in the at least one curve (Siegel Pg. 676 describes how the system of Siegel is applied to “query answering.” In particular, Siegel recites that “…the textual queries are formatted such that they request a specific label…that the best…either at specific points of the domain (i.e. x-axis values) or the overall domain. Similarly, the numerical question are formatted such that they request the best y-axis value obtained at specific points or the overall domain (x-axis)…” The examiner notes that if data for a requested point is supplied to a user (e.g. as a result of a query), that data must have been exported as the claim requires.). 
With respect to Claim 5, the combination of Siegel, Kormakssson, and Chen teach wherein marking the one or more axis coordinates comprises: automatically selecting at least one value for X; and automatically selecting at least one value for Y (Siegel Pg. 676 describes how the system of Siegel is applied to “query answering.” In particular, Siegel recites that “…the textual queries are formatted such that they request a specific label…that the best…either at specific points of the domain (i.e. x-axis values) or the overall domain. Similarly, the numerical question are formatted such that they request the best y-axis value obtained at specific points or the overall domain (x-axis)…” The examiner notes that in either case presented above, a person of ordinary skill in the art would readily infer that if a point is marked or otherwise determined, necessarily an X coordinate value and Y coordinate value must be obtained. That is, in at least a 2D graph, it is a mathematical fact that for a point to appear on a graph, that point must have an X-value (horizontal value) and Y-value (vertical value).).
With respect to Claim 6, the combination of Siegel, Kormaksson, and Chen teach wherein the selected chart comprises a plurality of strain-stress curves for the specified geomaterial under varying conditions (Chen, any or all of Figures  6, 7, 8, 10, and/or 12. As an example, Figure 7 is described on Pg. 1825 and Chen recites: “To understand the predictive ability of the proposed ANN model of the triaxial shear test, the predicted results, as shown in Figure 7,  and experimental results…for the case with confined pressure 200kPa were compared, where the predicted results used experimental data from confined pressure 100kpa…and 300kpa…as training data….” The plurality of “confined pressures” teaches “under varying conditions”. Further, because any or all of the noted figures have “multiple” figures within them teaches “a plurality of strain stress curves”. Further still, the examiner notes the description of the “Monotonic undrained shear tests” starting on pg. 1819-1820. In particular, “…In isotropic consolidation, the different values of initial mean effective normal stresses...100, 200, and 300kpa…were applied. In anisotropic consolidation, initial effective lateral stress…and initial mean effective normal stress were different. In this study, the different values of Kc…were used…” Using “different values” for, for example, stress teaches “varying conditions” as is required.). 
With respect to Claim 7, the combination of Siegel, Kormaksson, and Chen teach wherein the varying conditions comprise at least one of different confining pressures and different effective pressures (Chen, any or all of Figures  6, 7, 8, 10, and/or 12. As an example, Figure 7 is described on Pg. 1825 and Chen recites: “To understand the predictive ability of the proposed ANN model of the triaxial shear test, the predicted results, as shown in Figure 7, and experimental results…for the case with confined pressure 200kPa were compared, where the predicted results used experimental data from confined pressure 100kpa…and 300kpa…as training data….” The plurality of “confined pressures” teaches “under varying conditions”. Further, because any or all of the noted figures have “multiple” figures within them teaches “a plurality of strain stress curves”. The examiner notes that using experimental data and showing results for confined pressures of 100kpa, 200kpa, and 300kpa teaches “different confining pressures.”). 
With respect to Claim 9, the combination of Siegel, Kormaksson, and Chen teach wherein extracting at least a subset of the geomechanical data in the selected chart comprises extracting only a subset of the plurality of strain-stress curves in the selected chart (Siegel Pg. 676 describes how the system of Siegel is applied to “query answering.” In particular, Siegel recites that “…the textual queries are formatted such that they request a specific label…that the best…either at specific points of the domain (i.e. x-axis values) or the overall domain. Similarly, the numerical question are formatted such that they request the best y-axis value obtained at specific points or the overall domain (x-axis)…” The examiner notes that obtaining data for a specific point based on a query teaches “extracting only a subset of the plurality of strain-stress curves in the selected chart.” The examiner further notes that, as would be understood by a person of ordinary skill in the art, the claimed “subset” encompasses all but at least one of the total number of “plurality of strain stress curves.” That is, a subset encompasses N charts where N is less than the total number of stress strain curves (0<N<Total number of strain stress curves.).
With respect to Claim 10, the combination of Siegel, Kormaksson, and Chen teach wherein each chart selected includes geomechanical data about a specified geomaterial (Chen Title (i.e. stress-strain); Chen Pg. 1825 Figure 6 note that any or all of the subfigures within labeled figure 6 show a “strain-stress curve.” Further, Chen c.f Figure 7, Figure 8, 10, 12. The examiner further notes the title and specifically “saturated sand”. The disclosed “saturated sand” teaches the claimed “specified geomaterial.”).
With respect to Claim 11, the combination of Siegel, Kormaksson, and Chen teach wherein selecting the at least one chart comprises searching the one or more references for at least the given reference which includes the at least one chart that includes geomechanical data about the specified geomaterial (Siegel Pg. 676 “Given a specific query, we first retrieve all relevant figures (across multiple papers) from our corpus that match the requested dataset and metric…” The examiner notes that “retrieving all relevant figures” teaches “selecting at least one chart” and the fact that the retrieving happens “across multiple papers” teaches “within at least one of the one or more references…” In addition and/or in the alternative, Siegel Pg. 668 recites “…Research papers often employ subfigures to report related sets of experimental results together. Given the frequent use of subfigures, we use an iterative method for separately localizing subfigures.”

Chen teaches “the given reference which includes the at least one chart that includes geomechanical data about the specified geomaterial” (i.e. c.f. at least Figure 6 which shows a stress-strain curve for sand (i.e. geomaterial).).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the figure searching, selecting, and parsing as taught by at least Siegel modified with the at least one chart that includes geomechanical data about the specified geomaterial as taught by Chen because the ability to search multiple papers (i.e. references) for a specific point relating to a query would decrease the time spent searching for such a point and would further 
With respect to Claim 12, the combination of Siegel and Kormaksson teach all of the limitations of Claim 1 as discussed above. 
The combination of Siegel and Kormaksson, however, does not appear to explicitly disclose wherein preparing one or more learnable models at least in part from the geomechanical data comprises normalizing the geomechanical data extracted from the selected chart and preparing the one or more learnable models at least in part from the normalized geomechanical data. 
Chen, however, does teach wherein preparing one or more learnable models at least in part from the geomechanical data comprises normalizing the geomechanical data extracted from the selected chart and preparing the one or more learnable models at least in part from the normalized geomechanical data (Chen Pg. 1822 “Before the training and prediction of the ANN, the data were normalized to avoid divergence of the network due to extreme numerical values. Normalization can accelerate training speed…” The examiner notes that the “data” within Chen is data associated with soil and/or sand (see for example Pg. 1821). Thus, because the data includes measures of, for example, “axial strain”, the data and therefore normalized data is necessarily “geomechanical data.”) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the figure parsing and learnable models as taught by the combination of Siegel and Kormaksson modified with the . 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siegel et al. (“FigureSeer: Parsing Result-Figures in Research Papers”, NPL 2016) in view of Kormaksson et al. (“A data-driven method for sweet spot identification in shale plays using well log data”, NPL 2015) and further in view of Chen et al. (“Simulation of Stress-strain behavior of Saturated Sand in Undrained Triaxial Tests based on Genetic Adaptive Neural Networks”, NPL 2010) and further in view of Johari et al. (“Modelling the mechanical behavior of unsaturated soils using a genetic algorithm-based neural network”, NPL 2011).
With respect to Claim 8, the combination of Siegel, Kormaksson, and Chen teach all of the limitations of Claim 6 as discussed above. 
However, the combination of Siegel, Kormaksson, and Chen, do not appear to explicitly disclose wherein the varying conditions comprise dry and wet.
The examiner notes, for clarity of record that Chen does disclose the “wet” condition, but does not appear to explicitly disclose dry and wet.
Johari, however, does teach wherein the varying conditions comprise dry and wet (Johari Table 1, c.f. Figure 5. Note that in the neural network used to model (i.e. learnable models) the soil (i.e. specified geomaterial), the neural network has the input of Water content and Dry Density. A person of ordinary skill in the art would readily interpret that if Water Content and Dry density are inputs into a neural network, necessarily, the “conditions” of the soil can vary based on how much water is in the soil (i.e. Wet) and the dry density (i.e. Dry). Alternatively, merely the disclosure of “Water 
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the learnable models as taught by the combination of Siegel, Kormaksson, and Chen modified with the varying conditions of wet and dry as taught by Johari because this would allow for the modeling of a stress-strain curve for a geomaterial under different conditions and this would lead to the predictable result of models of different geomechanical properties. This, in turn would lead to more accurate models of a particular geomaterial (Johari Pg. 9). 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siegel et al. (“FigureSeer: Parsing Result-Figures in Research Papers”, NPL 2016) in view of Kormaksson et al. (“A data-driven method for sweet spot identification in shale plays using well log data”, NPL 2015) and further in view of Yu, Tina (“Active Learning Support Vector Machines to Classify Imbalanced Reservoir Simulation Data”, NPL 2010, hereinafter “Yu”). 
With respect to Claim 17, the combination of Siegel and Kormaksson teach all of the limitations of Claim 1 as discussed above. 
The combination of Siegel and Kormakssson, however, does not appear to explicitly disclose further comprising the machine learning classifier, based at least in 
Yu, however, does teach further comprising the machine learning classifier, based at least in part on the learnable models, deciding at least one reservoir model for use by at least one reservoir simulation (Yu Pg. 1 Col.1 recites “Unlike the full reservoir simulator, which gives the flow of fluids of a reservoir, this proxy only labels a reservoir model as ‘good’ or ‘bad’…In other words, this proxy acts as a classifier to separate ‘good’ [reservoir] models from ‘bad’ [reservoir] models in the reservoir descriptor parameter space…Applying machine learning methods to training a simulator proxy based on these data faces the challenge of imbalanced training data. This work applies active learning support vector machines (SVMs) to incrementally select a subset of informative simulation data to train a classifier as the simulator proxy.” The examiner notes that, as disclosed by Yu, the simulator is trained based on “these data”. These data being simulator data for a reservoir. This teaches “based at least in part on the learnable models.” As further disclosed by Yu, incrementally selecting a subset of simulation data to train a classifier which is a simulation proxy teaches deciding at least one reservoir model (i.e. selecting a subset of informative simulation data) for use by at least one reservoir simulation (i.e. simulator proxy).). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the figure parsing and learnable models as taught by the combination of Siegel and Kormaksson modified with the selection of data for use in a reservoir simulation as taught by Yu because this would . 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siegel et al. (“FigureSeer: Parsing Result-Figures in Research Papers”, NPL 2016) in view of Kormaksson et al. (“A data-driven method for sweet spot identification in shale plays using well log data”, NPL 2015) and further in view of Yu, Tina (“Active Learning Support Vector Machines to Classify Imbalanced Reservoir Simulation Data”, NPL 2010, hereinafter “Yu”) and further in view of Nikravesh (“Soft Computing for Reservoir Characterization”, NPL 2004). 
With respect to Claim 18, the combination of Siegel, Kormaksson, and Yu teach all of the limitations of Claim 17 as discussed above. 
The combination of Siegel, Kormaksson, and Yu, however, does not appear to explicitly disclose wherein the at least one machine learning classifier decides the at least one reservoir model based at least in part on a characteristic of a fracture determined based at least in part on the learnable models. 
Nikravesh, however, does teach wherein the at least one machine learning classifier decides the at least one reservoir model based at least in part on a characteristic of a fracture determined based at least in part on the learnable models (Nikravesh Pg. 69 Fractured Reservoir Characterization. “The data collected will also provide the statistics to establish the trends, variograms, shape, and distribution of the fractures in order to develop a non-linear and non-parameteric statistical model and various possible realization of this model…based on the data obtained and the statistical representation of the data, an initial 3-D model of the similar method with minor modifications can be implemented and tested for fractured reservoirs. Based on this information, an initial estimate for distribution of reservoir properties including fracture shape and distribution in 2-D and 3-D spaces can be predicted. Finally, the reservoir model is used as an input to this step to develop an optimum strategy for management of the reservoir…” The examiner notes that Yu, as discussed above, teaches the “machine learning classifier.”). 
The combination of Siegel, Kormaksson, and Yu, and Nikrevesh both discuss using machine learning (i.e. classifiers) to interpret data for use in reservoir characterization; therefore, they are analogous art. Therefore, It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the machine learning classifier which decides at least one reservoir model as taught by the combination of Siegel, Kormaksson, and Yu modified with the fracture characteristics and models based on these characteristics as taught by Nikrevesh because this would lead to the predictable result of at least an optimal strategy for management of a fractured reservoir; thus, increasing the confidence that a particular reservoir will be profitable (Nikrevesh Pg. 70). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEN TAMULONIS whose telephone number is (571)272-0934.  The examiner can normally be reached on 7:30AM-5:30PM MON-FRI EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







                                                                                                                                                                                                                                                                                                                                                                                                           
/MICHAEL J HUNTLEY/Primary Examiner, Art Unit 2116